Citation Nr: 0817624	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability of the 
feet.

2.  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to service connection for arthritis of the 
hips.

4.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied the 
veteran's claims for service connection for arthritis of the 
feet, arthritis of the knees, arthritis of the hips, and 
arthritis of the back.

Although the foot disability claim was characterized as a 
claim of service connection for arthritis, it appears from 
the manner in which the RO adjudicated the claim that 
consideration was given to whether any foot disability should 
be service connected, including pes planus and arthritis.  
Because the issue was developed for appellate review in this 
way, the Board will likewise consider any foot disability.


FINDINGS OF FACT

1.  At a June 1953 pre-induction examination, a medical 
examiner specifically noted that the veteran suffered from 
bilateral second degree pes planus.

2.  The veteran's pre-existing bilateral pes planus underwent 
no chronic worsening during active service; hallux valgus 
deformity or any arthritis of the feet was not shown until 
years after service and is not otherwise attributable to 
service.

3.  The veteran's arthritis of the knees first manifested 
many years after his separation from service and is unrelated 
to his period of service or to any aspect thereof.

4.  Any hip arthritis was first manifested many years after 
his separation from service and is unrelated to his period of 
service or to any aspect thereof.

5.  Arthritis of the back was first manifested many years 
after his separation from service and is unrelated to his 
period of service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  The veteran does not have disability of the feet that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2007).

2.  The veteran does not have arthritis of the knees that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2007), 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

3.  The veteran does not have arthritis of the hips that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

4.  The veteran does not have arthritis of the back that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through October 2005 and March 2006 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claims for direct service 
connection.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claims 
for direct service connection.  

The Board also finds that the October 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met as to the veteran's claims for 
service connection on a direct basis.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
via the March 2006 notice letter.  The Board thus does not 
now have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
The Board also notes that while the complete notice required 
by the VCAA was not necessarily timely provided to the 
veteran, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Here, the Board acknowledges that the aforementioned October 
2005 and March 2006 notice letters did not contain any 
specific notice with respect to claims for secondary service 
connection.  See 38 C.F.R. § 3.310.  The Board has 
determined, however, as discussed below, that entitlement to 
service connection for disability of the feet is not 
warranted.  Consequently, the veteran's claims for secondary 
service connection for arthritis of the knees, hips, and the 
back-which are predicated on a grant of service connection 
for foot disability-must be denied.  As there is no legal 
basis upon which to award service connection for disabilities 
that are claimed as secondary to a disability that is not 
service connected, the veteran's claims, insofar as they 
contemplate service connection secondary to foot disability, 
must thus be denied as a matter of law.  See 38 C.F.R. § 
3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim based on a lack of legal merit).  As 
the veteran's claims for secondary service connection lack 
legal merit, the duties to notify and assist imposed by the 
VCAA are not applicable as to those claims.  See, e.g., 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In this 
case, assuming any error in the RO's October 2005 notice 
letter to the veteran, nothing about the evidence or any 
response to the RO's notification suggests that the essential 
fairness of the adjudication of the veteran's claims has been 
affected.  As noted above, the purpose of the notice 
requirement has been satisfied with respect to the issues of 
direct service connection that are currently being 
adjudicated.  As such, the Board does not find that this case 
requires a remand or re-adjudication ab initio to satisfy the 
requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
veteran's available service medical records are associated 
with the claims file.  The Board notes that a response to the 
RO's request for records stated that the records were "fire-
related," or involved in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
However, although the original records are noted to be 
"moldy or brittle and cannot be mailed," the NPRC provided 
copies of all available medical records, which have been 
associated with the claims file.  These records include 
treatment records as well as the veteran's induction and 
separation medical examinations and reports of medical 
history.  Further, the Board notes that the veteran stated at 
his VA medical examinations, provided in December 2005, that 
he did not incur any injuries to his feet, knees, hips, or 
back during service.  In addition, records of private medical 
care the veteran has received since his separation from 
service have been associated with the claims file.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

The Board notes that the record includes medical evidence, 
including VA medical examinations provided to the veteran in 
December 2005 and private records dating from 1986.  The 
Board concludes that a current examination is not needed, as 
the medical evidence of record is sufficient to decide this 
case.  Here, the only evidence indicating that the veteran's 
time in service is directly linked to any current knee, hip, 
or back disability is his own claim for benefits and an 
opinion from his private physician; there is no other 
probative medical evidence to suggest that any current knee, 
hip, or back disability is linked directly to service.  In 
view of the objective medical evidence of record discussed in 
detail below, which outweighs the veteran's contentions and 
the opinion of his treatment provider, the Board finds that 
the veteran's assertions do not trigger VA's duty to provide 
another examination.  See Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory, the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  

Further, although the veteran was not afforded a VA 
examination specifically addressing the veteran's claims of 
direct service connection for arthritis of the knees, 
arthritis of the hips, and arthritis of the back, the Board 
finds that no such development is warranted.  The evidence of 
record, which includes service medical records and treatment 
records from 1986 through the present as well as VA 
examination of the veteran's joints in December 2005 in which 
the VA examiner specifically addressed the existence of a 
connection between the veteran's claimed foot disability and 
the above conditions, is sufficient to make a decision in 
this matter.  See McLendon, 20 Vet. App. at 84-86.  Although 
the Board has considered the need for an additional VA 
examination in light of the lack of a VA medical opinion as 
to any direct relationship between the veteran's service and 
his claimed knee, hip, and back disabilities and the 
requirements set forth in McLendon, the Board concludes that 
the medical evidence and VA examinations of record are 
sufficient competent medical evidence to decide the claims, 
and an additional examination is not necessary.  See 38 
C.F.R. § 3.159 (c)(4).  The Board thus concludes that the 
requirements of the duty to assist are satisfied.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran is seeking service connection for disability of 
the feet, arthritis of the knees, arthritis of the hips, and 
arthritis of the back.  The Board notes initially that the RO 
has considered the veteran's claims for service connection 
for arthritis of the knees, arthritis of the hips, and 
arthritis of the back both as directly related to service and 
on a secondary basis to foot disability, for which the 
veteran is also seeking service connection.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Service connection may also be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
This includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant evidence of record consists of the available service 
medical records, private medical records from 1986 to the 
present, and reports of the VA examinations provided to the 
veteran in December 2005.  The veteran has also submitted an 
October 2005 statement by his treating physician offering an 
opinion as to the etiology of the veteran's claimed 
disabilities.

Review of the veteran's service medical records reflects that 
at his pre-induction medical examination in June 1953, the 
veteran was found to have second degree bilateral pes planus, 
and his feet were noted to be "abnormal."  Similarly, the 
veteran answered "Yes" when asked if he suffered from foot 
trouble.  The veteran's available service medical records are 
otherwise silent as to any complaints of or treatment for his 
feet, knees, hips, or back.  His separation examination noted 
no abnormalities.

Relevant post-service medical evidence reflects records from 
an October 1988 visit to a private physician documenting that 
the veteran injured his right knee while working during 
harvest.  Radiological examination of the veteran's right 
knee revealed degenerative arthritis of the knee, and the 
veteran was treated at the time with an injection and 
physical therapy.  Private records from November 1999 
document that the veteran underwent magnetic resonance 
imaging (MRI) of his left knee pursuant to complaints of pain 
in the knee.  MRI testing revealed a tear in the posterior 
horn of the medial meniscus and a probable tear in the medial 
collateral ligament.  August 2000 records reveal complaints 
of "problems with his knees" for which the veteran 
requested pain medication.  Similarly, private records from 
July 2003 note that radiological examination revealed 
advanced degenerative joint disease of the right knee, for 
which the veteran underwent a total knee arthroplasty in 
August 2003.  Documentation of the surgery and the veteran's 
recovery reflects that the operation was successful in 
relieving the pain in the knee.

Regarding the veteran's claimed arthritis of the back, a 
March 1986 radiological examination reflects a finding of 
degenerative changes in his spine.  The veteran is further 
noted to have complained of pain in his right knee and low 
back, both of which "only bother [him] for a second or 
two," during a June 2005 visit to his treating orthopedist.  
At that visit, he also reported a "little burning 
sensation" in his left knee but noted that he had no pain in 
his right knee following the August 2003 replacement.  
Examination at that time found no tingling or numbness in the 
veteran's legs and mild tenderness in the lower lumbar spine.  
Radiological examination conducted at the time revealed 
degenerative disc disease throughout the lumbar spine with 
"a little osteoporosis" and posterior element degenerative 
joint disease.  The veteran was prescribed anti-inflammatory 
medication and moist heat to treat the pain in his low back.

Records from an October 2005 visit to the veteran's private 
physician document that the veteran "comes in as he would 
like to get more disability from the Vets service for flat 
feet, knee, hip and back pain, which is felt to be worsening 
secondary to his flat feet."  No diagnoses were made at that 
time, and no treatment was prescribed.

The veteran also submitted two October 2005 statements from 
his private treating physician.  In both letters, the 
physician opines that the veteran reported having been 
diagnosed with pes planus while in service.  Specifically, in 
both letters the physician states that the veteran "does 
have some mild arthritis with hip, knee, and back pain which 
may be worsened and intensified by his flat feet. . . . At 
this time I believe that these medical conditions may have 
started during his service."  

Report of a December 2005 VA examination of the veteran's 
feet documents the veteran's report that he was first 
bothered by foot trouble at the age of 14 or 15 and has 
continually had foot problems since that time.  The examiner 
noted that the veteran's pre-induction medical examination 
recorded a finding of bilateral second degree pes planus and 
reported that the veteran denied any specific event or injury 
in service that may have injured his feet or aggravated his 
prior pes planus.  The veteran further did not give any 
indication that he believed his foot disability had been 
aggravated by service.  The VA examiner diagnosed the veteran 
with bilateral hallux valgus deformity with first metatarsal 
phalangeal joint degenerative joint disease, greater on the 
right than the left.  The examiner opined that it was less 
likely than not that the veteran's pre-existing bilateral 
foot disability had been aggravated by service beyond the 
normal progression of the disease.  

A VA examination of the veteran's knees, hips, and spine was 
also conducted in December 2005.  Report from that 
examination reflects the veteran's statement that he has 
suffered from pain in his knees since the 1960s but did not 
recall any specific event or injury that gave rise to the 
problem.  The examiner noted that the veteran did not state a 
belief that any disability in his knees was related to his 
pes planus.  He also denied any specific injury to his hips 
but reported that the right hip had given him "a little bit 
of a problem" on occasion, beginning in about 1975.  The 
veteran claimed that the pain in his hip may be caused by his 
foot disability.  He further reported having been treated for 
pain in his back since approximately 2002 and stated that the 
pain was localized to his low back, occurring primarily when 
he lay down to sleep.  On examination, the veteran was 
diagnosed with degenerative joint disease of bilateral knees, 
status post-right knee total arthroplasty, and 
musculoligamentous strain of the left knee.  The examiner 
also diagnosed the veteran with degenerative facet disease of 
the lumbosacral spine with moderate spondylosis.  The veteran 
was found to have normal hips on radiological examination, 
and the examiner found insufficient clinical evidence to 
diagnose any disability in the veteran's hips.  The examiner 
opined that it was less likely than not that the veteran's 
bilateral knee disability or back disability was aggravated 
by his bilateral pes planus.

A.  Service Connection for Foot Disability

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 C.F.R. § 3.304(b) (2007).  The Board 
notes that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  38 C.F.R. § 
3.304(b)(1).

A review of the veteran's service medical records reflects 
that at a pre-induction medical examination conducted in June 
1953, prior to the veteran's entrance into active service in 
November 1953, a medical examiner noted that the veteran 
suffered from second degree bilateral pes planus.  Similarly, 
on the veteran's June 1953 report of medical history 
submitted prior to his induction into service, the veteran 
checked "Yes" when asked if he had "foot trouble."  
Otherwise, there were no identifiable symptoms associated 
with pes planus or other foot disability noted during the 
service entrance medical examination.  The Board notes in 
addition that during his December 2005 VA examination, the 
veteran reported to the examiner that he had suffered from 
foot problems since the age of 14 or 15.  Thus, when the 
Board considers the clinical factors pertinent to the basic 
character, origin and development of pes planus or arthritis 
in the feet and the medical examiner's notation at service 
entrance that the veteran had the disability, the Board finds 
that bilateral pes planus pre-existed service, as noted at 
entry, and thus the presumption of soundness does not apply.  
Therefore, the Board must now determine whether the veteran's 
pre-existing bilateral pes planus was aggravated by service.

A preexisting injury or disease will be considered to have 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Board notes that there is absent from the record 
competent evidence that establishes that the veteran's pre-
existing pes planus underwent any worsening during his 
military service.  To that end, the Board notes that the 
veteran's available service medical records are silent as to 
any complaints of or treatment for pes planus or any other 
foot disability during service.  Further, the Board notes 
that the veteran has submitted no medical or other evidence 
documenting any foot disability dated prior to the filing of 
his claim for service connection in October 2005.  The Board 
considers this fact to weigh against his claim of having foot 
problems since service.  In fact, the first time the veteran 
identified any post-service foot disability was during his 
October 3, 2005, visit to a private physician, four days 
before he filed the claims currently on appeal on October 7, 
2005.  Further, at that visit, the examining physician stated 
specifically that the veteran "comes in today ... as he would 
like to get more disability from the Vets service."  The 
Board finds compelling that neither the veteran's treating 
physician nor his examining October 2005 doctor offered an 
etiological opinion as to whether the veteran's bilateral pes 
planus had undergone any worsening due to service beyond the 
natural progression of the disease.  Indeed, the only medical 
evidence of record providing such an etiological opinion-the 
December 2005 VA opinion in which the medical examiner 
concluded that it was less likely than not that the veteran's 
foot disability was aggravated by service-weighs against 
such a finding.

In this case, taking into consideration the medical evidence 
and history of the veteran's bilateral pes planus prior to, 
during, and subsequent to service, the Board does not find 
that the veteran's pre-existing bilateral pes planus was 
aggravated in service, based on the lack of any medical 
evidence reflecting that the underlying condition of 
bilateral pes planus, as contrasted to any symptoms of the 
disorder, worsened.  See Green v. Derwinski, 1 Vet. App. 320, 
322 (1991) (evidence of the veteran being asymptomatic on 
entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation).  
Neither the veteran nor his attorney has otherwise presented 
or alluded to the existence of medical evidence or opinion 
that would support his claim of aggravation. 

In the absence of a showing of medical evidence of any in-
service worsening of the veteran's pre-existing bilateral pes 
planus or any in-service complaints of or treatment for any 
foot disability, the Board finds that the preponderance of 
the evidence is against the claim for service connection.  
There was no diagnosis of arthritis or any foot disability 
other than pes planus, such as hallux valgus, until many 
years after service.  Consequently, service connection is not 
warranted on a direct or presumptive basis.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In reaching this conclusion, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b); 
however, as the preponderance of the evidence is against the 
veteran's claim, such statute is not for application in this 
instance.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.

B.  Service Connection for Arthritis of Knees, Hips, and Back

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims for direct service connection for 
arthritis of the knees, arthritis of the hips, and arthritis 
of the back.  Here, notwithstanding the veteran's current 
diagnosis of arthritis of the knees and arthritis of the 
back, a review of the relevant medical evidence does not 
reflect competent medical evidence linking the currently 
diagnosed disabilities, or any current hip disability, to the 
veteran's time in service.  Hence, an essential requirement 
for service connection is not met.

The Board finds the medical evidence in the appellant's 
service medical records to be persuasive that he made no 
complaints of, and was not treated for, knee, hip, or back 
pain or any related disability at any time while in service.  
The Board points out that for more than 30 years the veteran 
did not seek treatment for any knee, hip, or back problems, 
which he now asserts are related to his service; his post-
service private medical records support the finding that the 
veteran was not treated for any such disability prior to 
March 1986, at which time he was found to have degenerative 
arthritis of the spine.  Complaints of knee pain are even 
more remote from service; although he reported at his 
December 2005 VA examination having had knee pain since the 
1960s, the earliest documentation of pain in the veteran's 
right knee in October 1988 was found to be due to an injury 
he sustained while working a harvest.  A diagnosis of 
degenerative joint disease in the veteran's right knee was 
not made until July 2003, and his left knee was not diagnosed 
with any disability until November 1999, more than forty 
years after his separation from service.  Further, the 
veteran has not been found to have any diagnosed disability 
of the hips; the sole documentation of any medical problem is 
the October 2005 private physician's statements, which merely 
found the veteran to have "hip pain."  The Board notes that 
mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The Board further notes that at the December 2005 
examination, the examiner was unable to diagnose the veteran 
with any hip disability.  Further, the examiner found the 
veteran's bilateral knee and back disabilities to be less 
likely than not aggravated by the pes planus that existed at 
the veteran's entrance into service.  The examiner noted 
specifically that the veteran himself neither connected his 
knee or back disability to service nor recalled any specific 
injury or event that led to the development of the 
disabilities, which first manifested many years after 
service.  Weighing the VA medical examiner's opinion and the 
lack of any evidence of injury to or treatment of the 
veteran's knees, hips, or back in service-or, indeed, until 
many years after the veteran left active duty-against the 
speculative opinion offered by the veteran's private 
physician, the Board thus finds that the private medical 
records and the December 2005 VA examination supports the 
finding that the veteran's claimed bilateral knee, bilateral 
hip, and back disabilities are not related to service.  

Further, the Board finds compelling that there is no 
probative medical evidence to support a finding of a nexus 
between the veteran's time in service and the veteran's 
current bilateral knee, bilateral hip, and back disabilities, 
which were first treated more than three decades after 
service.  Further, the medical opinions submitted by the 
veteran contain mere speculation regarding the etiology of 
the veteran's claimed disabilities.  Specifically, the 
opinions offered in the October 2005 letters state only that 
the conditions may have started in the 1950s, during the 
veteran's time in service, not that it was likely that the 
conditions had their genesis during the veteran's active 
duty.  The Board thus finds that the October 2005 private 
physician's opinions regarding a possible relationship 
between the veteran's time in service and any current knee, 
hip, or back arthritis are speculative in nature and, as 
such, of very little probative weight.  

In so finding, the Board notes that service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. 
at 611; see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  In this case, the 
private physician apparently could not confirm the etiology 
of the veteran's disabilities, either as directly related to 
service or as aggravated by his claimed foot disability, 
without resorting to speculation; therefore, these medical 
opinions do not have the required degree of medical certainty 
required for service connection.  See Hinkle v. Nicholson, 19 
Vet. App. 465 (2005) (medical opinions based on speculation 
are entitled to little, if any, probative value); see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  The strongest evidence in favor of 
the veteran's claims are the speculative opinions he 
submitted.  These are outweighed by the competent medical 
evidence from service showing no problems at separation and 
the thirty-year period following the veteran's separation 
from service during which he made no apparent complaints of a 
knee, hip, or back disability.

The Board thus concludes that the greater weight of the 
medical evidence of record does not link any current knee, 
hip, or back arthritis to service because the medical 
opinions submitted by the veteran are speculative at best.  
When weighed against the examination and opinion provided by 
the December 2005 VA examiner, the speculative private 
opinions do not raise a reasonable doubt that the current 
disabilities are related to service.  Therefore, the Board 
concludes that the veteran's stated disabilities were not 
incurred in or aggravated by service.  The claim for service 
connection for arthritis of the knees, arthritis of the hips, 
and arthritis of the back must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

For all the foregoing reasons, the appellant's claims for 
direct service connection for arthritis of the knees, 
arthritis of the hips, and arthritis of the back must be 
denied.  

As discussed above, the Board finds that entitlement to 
service connection for disability of the feet is not 
warranted.  Thus, as a matter of law, the veteran's claims 
for service connection for arthritis of the knees, arthritis 
of the hips, and arthritis of the back as secondary to 
disability of the feet must fail.  Insofar as the condition 
to which the veteran claims these disabilities are secondary 
has not been granted service connection, the claims for 
secondary service connection must also fail.  See 38 C.F.R. § 
3.310.  For this reason, the appellant's claims for secondary 
service connection must be denied as without legal merit.  
Sabonis, 6 Vet. App. at  430.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for disability of the feet 
is denied.

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for arthritis of the hips 
is denied.

Entitlement to service connection for arthritis of the back 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


